                Case 3:19-cr-00217-RS Document 76 Filed 01/12/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXIS JAMES (NYBN 5603865)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6758
 7        FAX: (415) 436-7234
          Alexis.James@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR 19-cr-00217-RS
                                                       )
14           Plaintiff,                                )   STIPULATION AND ORDER CONTINUING
                                                       )   STATUS CONFERENCE AND EXCLUDING
15      v.                                             )   TIME UNDER THE SPEEDY TRIAL ACT
                                                       )
16   BRYAN PETER ROSENTHAL,                            )
                                                       )
17           Defendant.                                )
                                                       )
18

19           Counsel for the United States and counsel for the defendant, Bryan Rosenthal, are jointly
20 requesting the status conference in this case scheduled for January 19, 2021, be rescheduled for

21 February 23, 2021. Counsels jointly stipulate and request that time be excluded under the Speedy Trial

22 Act from January 19, 2021 to February 23, 2021.

23           The government and counsel for the defendant have agreed that time be excluded under the
24 Speedy Trial Act, as the parties are exploring the possibility of a resolution to the current matter.

25           Further, there is additional outstanding discovery issues that parties are exploring, which once
26 resolved, defense counsel will need reasonable time to review for effective preparation and assistance of

27 counsel.

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     No. 19-CR-00217 MAG                              1
               Case 3:19-cr-00217-RS Document 76 Filed 01/12/21 Page 2 of 3




 1          For these reasons, the parties stipulate and agree that excluding time until February 23, 2021,

 2 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

 3 further stipulate and agree that the ends of justice served by excluding time from January 19, 2021 to

 4 February 23, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

 5 public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for the defendant to file this stipulation, request, and proposed order.

 8

 9          IT IS SO STIPULATED.

10

11 DATED: January 12, 2021                                       _____/s/____________________
                                                                 ALEXIS JAMES
12                                                               Assistant United States Attorney
13

14 DATED: January 12, 2021                                       ____ /s/_______________
                                                                 DAVID COHEN
15                                                               Attorney for the Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     No. 19-CR-00217 MAG                             2
               Case 3:19-cr-00217-RS Document 76 Filed 01/12/21 Page 3 of 3




 1

 2

 3

 4

 5                                           ORDER

 6          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 7 to exclude the time from January 19, 2021 to February 23, 2021 would unreasonably deny defense

 8 counsel and the defendant the reasonable time necessary for effective preparation and continuity of

 9 counsel, taking into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court

10 further finds that the ends of justice served by excluding the time from January 19, 2021 to February 23,

11 2021 from computation under the Speedy Trial Act outweighs the best interests of the public and the

12 defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED

13 that the time from January 19, 2021 to February 23, 2021 shall be excluded from computation under the

14 Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

15

16          IT IS SO ORDERED.

17

          January 12, 2021
18 DATED:___________________                            _____________________________________
                                                        THE HONORABLE RICHARD SEEBORG
19
                                                        United States District Judge
20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     No. 19-CR-00217 MAG                            3
